Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 1-4.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 5, 8-10, and 19-26 are allowable over the prior art.  As to claims 1 and 19, the closest prior art of record is found in Masuda (US 20080264470) in view of Landis (US 6509712).  A full discussion of these references can be found in the previous office action (Final OA dated 7/24/20).  The prior art teaches a solar battery system and method of installing such (Masuda), but Masuda teaches a frame that reliably connects the mounting frames with the solar module frame to ground the module (paragraphs 0035, 0165-0167), Landis is directed to a bus limiting circuit that is capable of individually shunting each string (of cells) independently to ground using internal switches with a negative output being always connected to ground.  As such, both references teach a configuruation in which the negative pole is connected to a grounded frame regardless of the “state” of the device.  As such, the combination of prior art does not teach the limitations of the instant claims as the instant invention requires, in conjunction with all other limitation of the claim language, “wherein in the first mode, the positive pole and the negative pole are disconnected from the frame of the solar module”.  There is nothing in the prior art that would have motivated a skilled artisan to modify the teachings of Masuda and/or Landis to arrive at the instant invention without improper hindsight and/or undue experimentation. 
Claims 8-10 and 20-26 are allowable, at least, by virtue of their dependency on parent claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726